Per curiam.
This matter is before the Court on three notices of discipline filed against D. Daniel Kleckley. Each seeks disbarment. Kleckley failed to timely file notices of rejection and therefore he has no right to an evidentiary hearing and is subject to such discipline as the Court may determine. Bar Rules 4-208.1; 4-208.3.
Pursuant to the default, the admitted facts show that Kleckley was retained by three separate clients to represent them in civil matters between October 2004 and February 2006. Kleckley received retainer fees and promised to file actions on behalf of his clients. However, he failed to file the actions (although in one instance he represented to the client that he had), failed to return the clients’ phone calls or otherwise communicate with them, failed to return the clients’ papers, and failed to return the fees paid. One client obtained a judgment against Kleckley and he has failed to pay that judgment. Additionally, in two of the cases Kleckley failed to respond to the notices of investigations.
Kleckley’s actions constitute violations of Rules 1.2,1.3,1.4,1.16, and 9.3 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). A violation of Rules 1.2 and 1.3 is punishable by disbarment and the maximum sanction for a violation of Rules 1.4, 1.16, and 9.3 is a public reprimand. Having reviewed the record, we conclude that Kleckley’s actions demonstrate a pattern of misconduct and disregard for the disciplinary process. Accordingly, we agree that disbarment is the proper sanction.
It is hereby ordered that the name of D. Daniel Kleckley be removed from the rolls of persons authorized to practice law in the State of Georgia. Kleckley is reminded of his duties pursuant to Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.